Title: [Spring 1759.]
From: Adams, John
To: 


       The Road is walled on each side with a Grove of Trees. The stillness, silence, and the uniformity of the Prospect puts the Mind into a stirring, thoughtful Mood.
       But the Reflections that are made in a Grove, are forgotten in the Town, and the Man who resembles a saint in his Thoughts in the first, shall resemble a Devil in his Actions in the last.
       In such silent scenes, as riding or walking thro the Woods or sitting alone in my Chamber, or lying awake in my Bed, my Thoughts commonly run upon Knowledge, Virtue, Books, &c. tho I am apt to forget these, in the distracting Bustle of the Town, and ceremonious Converse with Mankind.
       This morning rode to Moses Frenchs to get him to serve a Writ for me. He told me he was not yet sworn, but was obliged to me for coming to him, and would be glad to serve me at any Time, and would now rather than It should be any Damage to me. Thus he was pleased, I hope secured. Men are only secured by falling in with their Inclination, by favouring their Hopes, clearing their Prospects.
       Then I went to Wales’. He was not at home. I followed him to Germantown. He served the Writt. We returned together. He seemed quite pleasant. Told me the Practice of the two Thayers, of Hollis, Niles, &c. They drive a great stroke. There is two Thayers, 2 Niles’s, Faxon, Hollis, Wales, Moses French, W. Penniman, are all pettifogging Dabblers in Iniquity and Law. I might except 2 Niles’s, Wales and French, and perhaps Faxon from the Iniquitous part. I hope that Wales and French are secured to me. How they love Thayer I cant say. I hope they will recommend me to Persons that they hear Speaking of Business, as Wm. Veasey did. Veasey knew me, and mentioned me, to Shaw.
       The Difference between a whole Day and a divided scattered Day.
       Query. Can any Man take a Book in his hand, in the Morning, and confine his Thoughts to that till Night. Is not such a Uniformity tiresome? Is not Variety more agreable, and profitable too? Read one Book one Hour, then think an Hour, then Exercise an Hour, then read another Book an Hour, then dine, smoke, walk, cutt Wood, read another Hour loud, then think, &c. and thus spend the whole day in perpetual Variations, from Reading to thinking, Exercise, Company, &c. But what is to be acquired by this Wavering Life, but a Habit of Levity, and Impatience of Thought?
       I never spent a whole Day upon one Book in my Life.
       What is the Reason that I cant remove all Papers and Books from my Table, take one Volume into my Hands, and read it, and then reflect upon it, till night, without wishing for my Pen and Ink to write a Letter, or taking down any other Book, or thinking of the Girls? Because I cant command my attention. My Thoughts are roving from Girls to friends, from friends to Court, to Worcester, to Piscataquay, Newbury, and then to Greece and Rome, then to France, from Poetry to oratory, and Law, and Oh, a rambling, Imagination. Could I fix my attention, and keep off every fluttering Thought that attempts to intrude upon the present subject, I could read a Book all Day. Wisdom, curse on it, will come soon or late.
       I have to smooth and harmonise my Mind, teach every Thought within its Bounds, to roll, and keep the equal Measure of the Soul.
       H. went up to the Negroes Chamber over this little Room and awakened Jack and Ruby. Ruby was frightened and screamed till H. pacified her at last. Jack got up to alight a Candle and see if his Master was abed and if he found him up was to say he got up to get some thing for his Child. Thus a Girls Invention is alone sufficient for every Intrigue of this sort.
       
       Accidents, as we call them, govern a great Part of the World, especially Marriages. Sewal and Esther broke in upon H. and me and interrupted a Conversation that would have terminated in a Courtship, which would in spight of the Dr. have terminated in a Marriage, which Marriage might have depressed me to absolute Poverty and obscurity, to the End of my Life. But the Accident seperated us, and gave room for Lincolns addresses, which have delivered me from very dangerous shackles, and left me at Liberty, if I will but mind my studies, of making a Character and a fortune.
       I never began an Explanation of my Designs and Thoughts so that she was obliged to act without certain Knowledge. She had peculiar Reasons to desire an immediate Marriage, viz. a young and a very fruitful Mother in Law, on whom her father fondly doats, &c. and she had peculiar Reasons to receive the Drs. Addresses viz. The fondness of her father and his father, for the Match. The Drs. family, Business, and Character. And, in oposition to these Inducements, she had no Certainty of my Passions or Reason or Designs in her favour, but a strong suspicion that I was apprised of the Drs. Designs, and determined to see her no more.—But the Thing is ended. A tender scene! a great sacrifice to Reason!
       Now let me collect my Thoughts, which have been long scattered, among Girls, father, Mother, Grandmother, Brothers, Matrimony, Husling, Chatt, Provisions, Cloathing, fewel, servants for a family, and apply them, with steady Resolution and an aspiring Spirit, to the Prosecution of my studies. Now Let me form the great Habits of Thinking, Writing, Speaking. Let my whole Courtship be applyed to win the Applause and Admiration of Gridley, Prat, Otis, Thatcher &c. Let Love and Vanity be extinguished and the great Passions of Ambition, Patriotism, break out and burn. Let little objects be neglected and forgot, and great ones engross, arouse and exalt my soul.
       The Mind must be aroused, or it will slumber. To make and confirm in his Mind a Contempt of Cowardice, and an Admiration of Bravery.
       I found a Passion growing in my heart and a consequent Habit of thinking, forming and strengthening in my Mind, that would have eat out every seed of ambition, in the first, and every wise Design or Plan in the last.
       A Young fellow of fond amorous Passions, may appear quite cold and insensible. The Love of Knowledge may prevail over the Love of Girls. Old Men may be mistaken in their opinion of young ones. Mr. Goffe and Mr. Putnam, especially Goffe, thought me incapable of Gallantry and Intrigue.
       Should have drawn a Confession from her (by shewing the Imprudence, Danger, Cruelty, and Wickedness of her Conduct without that supposition) that she loved me, and was determined to run all Hazards with me, to run the chance of Business, and success. Should have tryed, what the Imputation of Jilting, and Wheedling, and hinting, for a Courtship, in order to Torment, or at least to secure one for fear another should fail, would have produced. Should have said, H. you was dissatisfied with your situation and desirous of a Husband. In order to get one, you Wheedled Wibirt; you wheedled Lincoln. You gave each of them hints and Encouragement to Court you. But especially you wheedled me. For 6 months past you and I have never been alone together but you have given me broad Hints, that you desired I should court you, &c. &c.
       Used to say how moderate her Desires were. She cared not for Riches or Dress, nor Gentility. She could live upon common Necessaries. Such Speeches used to be frequently dropped to me, and before me. She used before their House was burned to say frequently before me in Company, and to me alone, she should admire to be Courted a great while. She should admire a long Courtship. She would not be married by any means, these 4 or 5 years; but since she lost that House and her Agreable Retirement, solitude, and especially since her mother has been with Child again, she has said to me, that nothing should persuade her to be married these seven Years if it were not for her fathers young Wife, that nothing
       Deed from Stephen Dudley, of Exeter, in N. Hampshire, Cordwainer, to Wm. Cunningham of Boston Glaiser, of 150 Acres of Land, to be taken out of the Tract of Land that Capt. Peter Renewitt and Abigail his Squaw gave to said Stephen by deed of Gift 7 of Jan. 1718, which Tract begins on the River 3 miles above Petuckaway mill in Exeter and running 3 miles in breadth on Each side of said River and Ten miles in Length up said River.
       I will get an Husbandmans Common Place Book.
       I will make me a Common Place Book of Agriculture—and Place Wheat, Rye, Corn, and Pease, Beans, sentence unfinished
       
       A Common Place Book of Husbandry and Gardening—and Place in the Index Wheat, Rye, Corn, Pease, Beans, Turnips, Potatoes. Apples, Cyder, Trees, Elms, Butten Woods, Locusts, Cherry Trees, Plumb Trees, Quince Trees, &c. Nurseries. Lands, Grounds, Plough land, Pasture, mowing Land. Meadow, Upland, fields, Groves, forests. Hills, Valleys, Ditches. Fresh Meadows, gravelly Land, clay Land. Loomy Land. Springy Land, &c. Horses, oxen, Cows, Calves, sheep, Hogs. Scrub Oak Plains, pitch Pine Plains. Rocks. Wall. Posts, Rails, fence. Red Ceder, Juniper, Savine, Oaks, Pine, Hemlock, Holly. Apple Trees, Pear Trees. Orchard. Salt Meadow. Manure. Rock Wick Weed, sea Weed. Dung, Ashes, Marl, Chips, sticks, straw, &c. Weeds, Nature of Weeds, methods of destroying, and extirpating them. Barbery Bushes, Cadlock, White Weed, yellow Weeds. Grasses, Clover, while white honey suckle, fowl medow Grass, fox Tail or Herds Grass. St. foin, Tree foin, &c. Roots, fibres, saps, Juices, Vessells, Circulation, Inoculation, Engraftments, scients scions, &c.
       Currants. Goose Berries. Currants, white and red, Goose Berries, strawberries.
       Husbandry may be studied by me either as a Phylsopher inquisitive into the secrets of Nature in Vegetation, Generation, and of Art in Manufacture or as a Politician and Patriot, desirous of promoting the Improvement of Laws &c. for the Interest of the Public, or as a Private Man, selfishly thirsting after Profit, in order to make money.
       I would fill my Yard with Geese, Turkies, Ducks, Guinea Hens, Peacocks, fowls. Bees, &c.
       Labour, Howing, Ploughing. Ploughs, mathematical Principles on which Ploughs are constructed. Raking, Mowing, scythes, &c. Carts, Waggons, Wheelbarrows. Harrow. Utensils of Husbandry. Sleds. Methods of subduing Land, cutting Wood and Bushes, burning wood and Bushes, eradicating Stumps, Plowing new Ground, &c.
       Potatoes, different sorts. Cabbages, different sorts. Colly flower, sellery, &c. Peas, different sorts. Beans, English and others, different sorts, white black, red, large, small, &c. Turnips. Bates for rats. Parsnips, Parsley, Pepper Grass, Horse radish, Mustard, Onions, shyves chives, Herbs. Hog Weed, red rood root. Pursley, Dandelyons, &c. Balm, Sage, Penny Royal, Hyssop, &c. Pinks, Tulips.
       Roses, white and Red Peonies, &c.
       Yesterday afternoon, a Plea, Puis darrien Continuance, was argued by Mr. Prat for the Plea, and Gridley and Otis against it. The Plea was, that after the last Continuance and before the 1st day of the sitting of this Court this Term, viz. on such a day, one Allin one of the Plaintiffs died. Mr. Prat argued that the Writ must abate, for it was clear Law, that the Writt in this Case was ipso facto abated and might be dismissed at the Motion of any Person as amicus Curiae. And of this opinion was the whole Court. G. took an Exception to the Plea as imperfect in not giving the Plaintiff a better Writ. The whole Afternoon was Spent in arguing this Point, and 20 Volumes of Institutes and Reporters, I suppose were produced as authorities.
       (Otis aside. It makes me laugh to see Pratt lugg a Cart load of Books into Court to prove a Point as clear as the Sun. The Action is as dead as a Hubb.)
       Otis. I will grant, Mr. Prat, very readily, that there has been a time since Wm. the Conqueror when this Plea would have abated this Writ in England. But I take it that Abatements at this day are rather odious than favored and I dont believe that this Plea would abate this Writ at any time within this Century in Westminster Hall.
       This morning, the Action Patten vs. Basen was argued. It was a Case for not returning an Execution. Prat and the Court, an Action will not lie against the officer for not returning without averring and proving Special Damages, as that the Party was broke, run away, or dead, leaving nothing. Then the special Damage may be laid equal to the whole Debt. Gruchy v. Hews Hughes comes on this afternoon.
       Of Abatement by the Death of Parties.
       The Rule is “That wherever the Death of any Party happens pending the Writt and yet the Plea is in the same Condition, as if such Party were living, there such death makes no Alteration; for where the death of the Parties makes no Change of Proceeding, it would be unreasonable that the surviving Parties should make any Alteration in their Writt; for if such Writ and Proscess were changed, twould let  but in the same Condition they were at the Death of the Parties; and ’twould be absurd that what made no alteration should change the Writ and the Proscess;” and on this Rule all the Diversities turn.
       1. Inst. 139. The first Difference is in Real Actions; where there are several Pleadings, there is summons and severance, as there is in the most real Actions, there the death of one of the Parties abates the suit; but in Personal and mixed Actions, where one entire Thing is to be recovered, there the Death of the Parties does not abate the Writt; and the Reason of the Difference is, where there are two Jointenants and the one goes on to recover his Moiety, and the other will not proceed, there is no Reason that he that is willing to proceed should not recover his Ritt, since such tenant has a distinct Moiety, and therefore should have an Action to recover it. But no Summons and severance lies in Personal Actions; as if Trespass be committed in such Jointenants, they must both join in the Action, for as one may release the whole, so the other may refuse to go on, and the other cant recover his Part of the Damage without him; and so in Debt by an obligation to two, there can be no summons and severance, because one of the joint obligees may release the Bond, and therefore may not go in the Action; but if a Man appoint two men Executors, there shall be summons and severance, because tho one of the Executors may release, tho such a Release is a Devastavit in him; but if he will not proceed at Law, tis no Devastavit; and therefore both Executors being only Trustees for the Person deceased, they shall not both be compelled to go on together; but if one refuses, the other may bring his Action in the name of both, and have summons and severance; for otherwise each Co-executor might by Collusion with the Debtor and not proceeding, keep the other from recovering the assitts, and not create a Devastavit in himself.
       Coll. Hunt.
       A single Adventure, Expedition, Undertaking or Incident in a Mans Life often renders him forever afterwards attentive to Matters of that sort.
       Coll. Hunt was highly entertained and gratified with my Relation of the Gallant bloody Action between an English Privateer and two frenchmen in the West Indies. It Engaged his Attention, and gave him a high Pleasure, which Mr. Olivers Project of improving Husbandry, and making Profits, was not able to do.
       He hearkened to the story of the fight, but was cold to the Project of inriching his Country. He acquired at Louisbourg this Admiration of Bravery, which all the Perplexity, Disgrace, and Indigence, which he has been brought to endure, since his Return from that Expedition, has never been able to extinguish.
       There he saw frequent Instances of daring Actions, and he heard such Actions applauded. There he saw frequent Instances of Cowardice; and he heard such Persons despized, which hightened the Distinction, which it is natural to Mankind to
       Justice with a Band, a Veil before her Eyes, sitting on the Globle, with a Pair of scales and a sword in her right Hand, the scales hang below her hand, the sword points to the Zenith with a Crown upon it, and with four pieces of something in her left Hand. With her left foot she treads upon a Lion, the Emblem of strength, i.e. Violence, and with her right upon a serpent, the Emblem of subtlety, i.e. fraud. The Roman Eagle, with her Wings hovering, half spread, stands on her right Claw foot, upon the Globle, by the left side of Justice, and extending her left Claw, in which she grasps some Arrows, perhaps, towards the East.
       Behind the Globle on the right hand of Justice, you see some stately Buildings, with a fine Row of Roman statues, round the Roofs, and with the statue of an Horse and Man on the Top of a Chimney almost behind Justice.
       On the left Hand of Justice, you see the Roman Army, entrenched, and picketted in, with a large Castle, and flag flying at a Distance.
       At the Foot of Justice, on the left Hand, stands truth arrayed in a roman Habit with her curled Hair, decently yet negligently tyed, pointing with her left Hand to Justice, and with her Right, extending her Torch, over to an old Gentleman, who stands, at the feet of Justice on the Right, with a large Book in his left Hand, a Pen in his Right, and seems in a listening attentive Posture, taking down the Dictates of Justice by the light of Truth. Query, is this old Gentleman Justinian? There are four figures, or there is a Groupe of figures, at the feet of this old Gentleman, which I am unable to decypher. They are habited differently. One is black like a Negro, with a Chain of Beeds about his Neck and a Crown of Feathers on his Head. Is this an African? The next is black too, but without any Beads or Crown, but he seems to wear the Proboscis of an Elephant, upon his Cap. The other two are clothed in Roman Habits, one in Armour. The three last are on their Knees, and seem to shrink from the sight of Justice and Truth. Q.—was not the Architecture and statuary, behind the Globle and Justice, designed to represent the roman skill in those Arts. They must have had Master Architects to build those grand and beautiful Piles, and Master Statuaries, to make those statues, round the Roofs, and on the Chimney Tops.
       And is not the entrenched Army on the left Hand designed to represent the Glory and Terror of their Arms.
       I cannot decypher half these figures.
       Parson Wibird is crooked, his Head bends forwards, his shoulders are round and his Body is writhed, and bended, his head and half his Body, have a list one Way, the other half declines the other Way, and his lower Parts from his Middle, incline another Way. His features are as coarse and crooked as his Limbs. His Nose is a large roman Nose with a prodigious Bunch Protuberance, upon the Upper Part of it. His Mouth is large, and irregular, his Teeth black and foul, and craggy. His Lips  to command, when he speakes, they dont move easily and limberly pliant. His lips are stiff, rigid, not pliant and supple. His Eyes are a little squinted, his Visage is long, and lank, his Complexion wan, his Cheeks are fallen, his Chin is long, large, and lean. These are the Features, these the Limbs, and this the Figure of the worthy Mr. Wibirt.
       But his Air, and Gesture, is still more extraordinary. When he stands, He stands, bended, in and out before and behind and to both Right and left; he tosses his Head on one side. When he prays at home, he raises one Knee upon the Chair, and throws one Hand over the back of it. With the other he scratches his Neck, pulls the Hair of his Wigg, strokes his Beard, rubbs his Eyes, and Lips.
       When he Walks, he heaves away, and swaggs on one side, and steps almost twice as far with one foot, as with the other.
       When he sitts, he sometimes lolls on the arms of his Chair, sometimes on the Table. He entwines his leggs round the Leggs of his Chair, lays hold of the Iron Rod of the stand with one Hand. Sometimes throws him self, over the back of his Chair, and scratches his Hed, Vibrates the foretop of his Wigg, thrusts his Hand up under his Wigg, &c.
       When he speakes, he cocks and rolls his Eyes, shakes his Head, and jerks his Body about.
       Thus clumsy, careless, slovenly, and lazy is this sensible Man.
       It is surprizing to me that the Delicacy of his Mind has not corrected these Indecent, as well as ungraceful Instances of Behaviour. He has Wit, and he has Fancy, and he has Judgment. He is a Genius. But he has no Industry, no Delicacy, no Politeness. Tho’ he seems to have a sort of Civility, and Cleverness in his Manners. A civil, clever Man. He observes that in Dana which I have observed—a cleverness, a good Humored look.
       What is it, that Settles Men’s opinions of others? It is Avidity, Envy, Revenge, Interest.
       Colonel Quincy will represent Eb. Thayer as one of the worst of Men, as a Conspirator against his Country, as a Cataline.
       Colonel’s Friendship is not worth a wise Mans seeking, nor his Enmity worth fearing. As long as you flatter his Vanity, gratify his avarice, or favour his Ambition, you will be a great Genius, an honest Man, a good man, in short you will be every thing, but as soon as you obstruct any of his Views you will be a silly man, a Knave, in short every thing that is bad.
       While the Governor as he thought, had a great Opinion of him, the Governor was wise, learned, industrious &c., but when he found the Governor despized him, the Governor had no Principles, was guided by self Interest &c.
       Coll. Q. I have discovered the Phylosophers stone in military Matters.
        this is the darling, favorite Theme still. Tho every Man who hears this scheme conceives at once the most contemptible Opinion of it, yet no one chuses to shew his Disapprobation of it. A few Queries, and distant Proposals, are the Utmost that has been said against it, to him.—Thus he is flattered to his face by Nods, and Winks, of seeming Assent and compliance, and cursed behind his back as a Villain and a fool. Oh, envied State of Greatness.
       He calls it a scheme to do men good in spight of their Teeth—forcing food down a hungry Mans Throat. The Philosophers Stone &c. Others say he is a cursed Rogue, a dutiful son of his father the Devil, he wants to get Money into his Pocket. Thus the Coll. and some of his Company differ in Opinion, of his Contrivance. He thinks, tis fatherly, patriotical, sagacious. They think it inimical, diabolical and silly!
       You may hint to him particular Defects of his Plan, and he will contrive Amendments, but the general Plan would never be exploded by his Consent. I will not attempt to undeceive him any more. This scheme is Mentis gratissimus Error. demptus, Error, gratissimus Error the most agreable Error mentis of the Mind, demptus taken away, per Vim, by violence. Pol. by Pollux, amici my friends, occidistis you have killed me, non servastis you have not preserved me, saved me alive, cui, sic extorta Voluptas—Pleasure extorted, torn away, cui from which thus.
       This political scheme is mentis gratissimus Error Mentis  Error. It will be told to the Disadvantage of his Character, for sense and Honesty. Twill furnish his Enemies with a topick of scandal and will introduce Jealosy’s and suspicions into the Minds of his friends. He will suffer the most by it.
       
       The Notes will give offence. A rich Man will be allowed to give a Note, but a poor Man must pay the Money. This will be a Distinction between poor and rich, a Partiality to the rich and Oppression of the poor. It will occasion such Ravings, and swearing and Impudence and Insolence as was never seen by a military officer in this Company. Bass and my Uncle told him, how it would be received. He is wrongheadedly Headstrong, headstrongly Wrongheaded.
       Ned tells a story tolerably well. He told of illegible name. He was a better Prophet than Elijah for he stretched himself on her but once to bring her to Life whereas Elijah did 3 times. He breathed into her the Breath of Life. Ned told the Duke of Whartons Character and Life, &c. Ned was sociable, told the stories he had read pretty well, &c. Billy was sociable too, but awed, afraid.
       They told of the wickedest jokes that had been put upon Nat Hurd, by some fellows in Boston, who found out that he had such a Girl at his shop, at such a time. One went to him and pretended to make a confidant of him. Oh god, what shall I do? That Girl,  her, has given me the Clap. That scared him and made him cry, Oh damn her, what shall I do? I saw her such a Night. I am peppered. He went to the Dr.  and was salivated for the Clap. Then they sent him before Justice Phillips, then before Justice Tyler, in short they played upon him till they provoked him so that he swore, he would beat the Brains out of the first man that came into his shop, to plague him with his .
       I think it is an equal Proof of Piety, Wit, and sensuality.—This was affected. I thought it witty, wise, smart. It could not but disgust.
       Why have I not Genius to start some new Thought. Some thing that will surprize the World. New, grand, wild, yet regular Thought that may raise me at once to fame.
       Where is my Soul? where are my Thoughts.
       When shall I start some new Thought, make some new Discovery, that shall surprize the World with its Novelty and Grandeur?
       Coll. Q’s End is Popularity. He intends to procure Votes by his schemes for raising Men, but if he had used all his Ingenuity to con­trive a scheme to disgust People, to raise scruples, Jealousies, and Contempt, he could not have found a better. He will loose more Votes than he will get by this Project.
       Would it not save trouble to give the Men that he shall impress after 4 o’clock, leave to inlist and date their Inlistment a few days sooner?
       Is it not absurd to study all Arts but that of Living in the World, and all sciences but that of Mankind? Popularity is the Way to gain and figure.
       The Arts of Gain are necessary. You may get more by studying Town meeting, and Training Days, than you can by reading Justinian and all his voluminous and heavy Commentators.
       Mix with the Croud in a Tavern, in the Meeting House or the Training Field, and grow popular by your agreable assistance in the Tittle tattle of the Hour, never think of the deep hidden Principles of natural, civil, or common Law, for thoughts like these will give you a gloomy Countenance and a stiff Behaviour.
       I should talk with Tirrells, Lamberts, Clarks, Thayers, Faxons, Beal, Wales, French &c. about changing Horses. Offer to change or sell, trade in any Thing.
       It is certain that Retirement will loose its Charms if it is not interrupted, by Business, and Activity. I must converse and deal with Mankind, and move and stir from one scene of Action and Debate and Business, and Pleasure, and Conversation, to another and grow weary of all before I shall feel the strong Desire of retiring to contemplation on Men and Business and Pleasure and Books.
       After hard Labour at Husbandry, Reading and Reflection in Retirement will be a Relief and a high refined Pleasure. After attending a Town Meeting, watching the Intrigues, Acts, Passions, Speeches, that pass there, a Retreat to reflect, compare, distinguish will be highly delightful. So after a Training Day, after noting the Murmurs, Complaints, Jealousies, Impudence, Envy that pass in the field, I shall be pleased with my solitude.
       Transitions from study to Business, from Business to Conversation and Pleasure, will make the Revolution of study still more agreable and perhaps not less profitable, for we are very apt, in total Retirement, to forget the sciences, and to smoak, and trifle and drone it too much.
       I have been very negligent and faulty, in not treating Deacon Savil, Nat. Belcher, Deacon Belcher &c. with more Attention, and sprightliness. I should bow and look pleasant to Deacon Savil, and talk with him about News, War, Ministers, Sermons &c. Should watch critically every Word that Nat Belcher says, and let him see by the Motions of the Muscles of my face, that I have discernment between wise and foolish, witty and silly, candid and ill natured, grave and humourous speeches and let him know on proper occasions I can vent a Smart Repartee. Should always speak and shake Hands with the Deacon, inquire after his Wife, Sons, Samuel, William, Elijah, and humour his talkative Disposition.—It is of no small Importance to sett the Tongues of old and young Men and Women a prating in ones favour.
       As to Dr. Savil and his Wife, I have dismissed all my Guards before Them, and acted and spoke at Random. But I might easily gain their warmest Words and assiduous Assistance, by visiting seldomer, by using tender and soothing, instead of rough and reproachful Language, and by complying with their Requests of riding out with her, and reading Plays, once in a while, to them in the Evening.
       But I have been rash, boastful, prophane, uncivil, Blustering, threatning, before them.
       Let me remark Parson Wibirts Popularity. He plays with Babes and young Children that begin to prattle, and talks with their Mothers, asks them familiar, pleasant Questions, about their affection to their Children. His familiar careless way of conversing with People, Men and Women. He has Wit, and Humour.
       Ripping, i.e., using the Words faith, Devil, I swear, damnable, cursed, &c., displease the Dr. but especially his Wife.
       Threatning to Quarrell with Thayer, Penniman, Hollis &c., disgusts them, especially her.
       Asserting dogmatically on Points of Province Law which he knows more of than I, by several Years experience, and Conversation with People concerning their Estates, Law suits, &c., and being fretted, disgusts them very much.—I have more faults, Mistakes, Imprudences, follies, rashness to answer for in the Drs. House than in all the Town besides.
       I am to attend a Vendue this afternoon at Lamberts. My Father, Captain Bracket and Thayer are a Committee to lease out the Town Lands to the highest Bidder. Let me remark the Management of the sale, and the Behaviour of Persons especially of Thayer and Bracket, watch his Treatment of People, and their Treatment of him.
       Let me ask myself this Question when I return. What have I seen, heard, learned? What hint observed to lift myself into Business, what Reputation or Disgrace have I got, by attending this Vendue. My Character will be Spread, and mended or injured by it.
       I was consulted by 2 Men this afternoon, who would not have applied to me if I had not been at Vendue, E. Niles and Elijah Belcher. And the Questions they asked, have led me into Useful Thoughts and Inquiries. I find hints, and Inquiries, arise sooner in the World than in my Study.
       It would be an agreable and useful speculation to inquire into that Faculty which we call Imagination. Define it, enquire the Good Ends it answers in the human system, and the Evils it sometimes produces.
       What is the Use of Imagination? It is the Repository of Knowledge. By this faculty, are retained all the Ideas of visible objects, all the observations we have made in the Course of Life on Men and Things, our selves &c.
       I am conscious that I have the faculty of Imagination, that I can at Pleasure review in my Thoughts, the Ideas and Assemblages of Ideas that have been before in my Mind. Can revive the scenes, Diversions, sports of Childhood, Youth. Can recall my youthful Rambles, to the farms, frolicks, Dalliances, my lonely Walks thro the Groves, and swamps, and fields, and Meadows at Worcester. Can imagine my self with the wildest Tribe of Indians in America in their Hunting, their Warrs, their tedious Marches, thro wild swamps and Mountains. Can fly by this faculty to the Moon, Planets, fixed Starrs, unnumbered Worlds. Can cross the Atlantic and fancy my self in Westminster Hall, hearing Causes in the Courts of Justice, or the Debates in the Houses of Commons or Lords.—As all our knowledge is acquired by Experience, i.e. by sensation or Reflection, this faculty is necessary to retain the Ideas we receive and the observations we make, and to recall them, for our Use, as Occasion requires.
       I am conscious too, that this faculty is very active and stirring. It is constantly in Action unless interrupted by the Presence of external Objects, by Reading, or restrained by Attention. It hates Restraint, it runs backward to past scenes &c. or forward to the future. It flyes into the Air, dives in the sea, rambles to foreign Countries, or makes excursions to foreign planetary starry Worlds. These are but Hints, irregular observations, not digested into order.
       But what are the Defects of this faculty? What are the Errors, Vices, Habits, it may betray us into, if not curbed? What is the Danger.
       I must know all the Ends of this faculty, and all its Phenomena, before I can know all its Defects. Its Phenomena are infinitely various, in different Men, and its Ends are different. Therefore its Defects must be almost infinitely various. But all its Defects may be reduced to general Laws.
       The Sphere of Imagination includes both Actuality and Possibility, not only what is but what may be.
       One Use of Imagination, is to facilitate the Acquisition and Communication of Knowledge. How does it facilitate the Acquisition. It lays up, It retains, the Ideas of Things and the Observations we make upon them. By reviving past scenes, or creating new, it suggests Thoughts and inquiries. Starts Hints and doubts, and furnishes Reason with Materials in our retired Hours. In the Hours of solitude, Imagination recalls the Ideas of Things, Men, Actions, Characters, and Reason reduces them to order, and forms Inferences and Deductions from them.
       How does it help to communicate? Why by recalling our Knowledge, and by comparing abstract Notions with sensible Images—by Metaphor, allusion &c.
       Another End of Imagination, may be personal Pleasure and Entertainment. We take Pleasure in viewing the Works of Nature, and the Productions of Art, as Painting, Statuary, Poetry, oratory &c., but are not these rather objects and Pleasures of sense than of Imagination?
       We take Pleasure in recollecting the Sports, Diversions, Business, scenes of Nature &c. that we have seen in our past Lives. We take Pleasure in fancying our selves in Places, among Objects, Persons, Pleasures, when we are not; and a still greater Pleasure in the Prospect which Imagination constantly gives us of future Pleasure, Business, Wealth, fame &c.
       This Prospect of futurity, which Imagination gilds and brightens, is the greatest Spur to Industry and Application. The scholars spur to study. The Commanders spur to Activity and Courage. The Statesmans Spur to the Invention and Execution of Plans of Politicks. The Lovers Spur to assiduity, and &c.
       Coll. Quincy told the Compliment the Governor passed on him in calling him one of the most active Members, before 20 Persons in a Tavern, and one was lolling out his Tongue, another shrugging his shoulders and another sneering all the Time.
       Men are aspiring and ambitious in their souls and hearts as their Imaginations are vivid.
       I had an acking Void within my Breast, this night. I feel anxious, eager, after something. What is it? I feel my own Ignorance. I feel concern for Knowledge, and fame. I have a dread of Contempt, a quick sense of Neglect, a strong Desire of Distinction.
       Went this morning to D.B. Deacon Belcher and L.B. to see the Leases under which they held the Town Lands. I learned enough to reward me for the Trouble, tho I could not see the Leases. I find that as much knowledge in my Profession is to be acquired by Conversing with common People about the Division of Estates, Proceedings of Judge of Probate, Cases that they have heard as Jurors, Witnesses, Parties, as is to be acquired by Books. Talked familiarly with Deacon B. and his Wife. Talked to N.B. Nathaniel Belcher about The Ile of Orleans, and the Contrast between the present and the last administration, to J. Curtis, of Husbandry, and the Tittletattle of the Town. Thus I believe I have lost no Credit yet, but have gained Credit as a knowing as well as a familiar young fellow. I must sett the Town to talking about me.
       What shall I say to Majr. Crosby to procure his Love and Admiration too? Ask him for Executions, Writs, News Papers, what days he usually attends at Home to try Causes. What say to Deacon Webb, to procure his Love and Admiration. Papers.
       As I rode under the Rocks and savines in the common the Project darted into my Head of writing a Poem under the Title of the matrimonial Ballance, or the Ballance of Celibacy. A Ballance for weighing the Pleasures of Matrimony against the Pains, the Inconveniences vs. the Conveniences. Let me invent the Fable. Wisdom appears to a young fellow, as he sits meditating on Celibacy and Matrimony, and presents him with these scales. How shall I describe Wisdom? the Scales? that every Air, Shape, Colour, may convey some moral Instruction.
       Billy Belcher has a very mean Opinion of all the Quincies, all 3 Neds, and Josiah and Samll. and Henry.
       
       Cranch has been mean since, if Quincy was before the first difference between them.
       Billy B. He says he will charge you with 1/2 the Rent of the Warehouse in Boston. If he does, I can swear that he declared to me in a very solemn manner that he kept the Warehouse open only to oblige me.
       This might be new. The Coll. and all his sons are insincere. They make a greater shew, more Expressions of Kindness and Friendship, than they really have for any Man. He wanted to convince B. that he was a great Benefactor to him. Perhaps he wanted his good Words at home at Braintree, to his father and Brother.
       Master Cleverly. I have no Opinion of our Courts. They act as the spirit moves them. There is no Dependance upon Judge Sewall, nor Judge Hutchinson, the Governor &c.
       He is as hungry after Vices and Follies in the Characters of the Quincies, and of our Courts, as a Wolf ever was for Prey. An Instance of Weakness or Wickedness practiced by any Quincy gratifies him to the quick. He has no Candour, no Charity. He is censorious. He is spightful.
       Dr. Savil. Ephraim Thayer told a Story the other day that he saw a small ground Squirrell run away with 2 large Ears. He introduced it with a solemn Train of Circumstances. He raised a great deal of Corn, and could not imagine how it went. He could not suspect any of his Neighbours, and he thought no Creature but Man could take it off so fast. At last he lay and watched it and soon found that the squirrells were the Thieves for he saw one single ground squirrell run out of his fold with 2 Ears.—This Pun.
       Another time he was a gunning and he saw at a little distance a Partridge at the foot of a Tree and a grey Squirell, at the Top of it. He wanted to get both, but he knew if he shot at the squirrel the Partridge would fly, and if he shot at the Partridge the squirrel would run away before he could charge his Gun a second time. He tho’t he would contrive to kill both at once, and he crept round in fair Sight of both, and shot and killed both at once. Now one must be very quick and very expert to hold the Gun just at the Root long eno’ to kill the Partridge and then raise it to the Top in order to kill with the other half of the Charge the squirrel at the Top. But the Riddle was, The Tree was blown down, and he got the Partridge and Squirrel in a very fair Range.
       
       An Advocate. The Patron of the Cause, assisting the Litigant with his Advice, the Person who pleads or represents the Cause of his Client. They should not be interrupted in their studies by . De quota litis. Tis a public offence.
      